COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Richard Alan Haase v. Countrywide Home Loans, Inc.; et.al. and
                         Deutsche Bank National Trust Company

Appellate case number:   01-20-00854-CV

Trial court case number: 07-DCV-161177

Trial court:             400th District Court of Fort Bend County

        On April 13, 2021, appellants, RICHARD ALAN HAASE and Richard Alan Haase, filed
a Motion for Trial Court to State Findings of Fact and Conclusions of Law in connection with
the trial court’s summary judgments of February 20, 2019 and March 7, 2019 and the trial
court’s judgment nunc pro tunc of December 1, 2020.

       Appellants are not entitled to the requested relief. See TEX. R. CIV. P. 296. We deny the
motion.

        On April 28, 2021, Appellants filed an original and an Amended Motion for Ruling and
Request for Extension of Time to File Principal Brief seeking a ruling on their April 13, 2021
Motion and “an extension of time to file [their] principal brief.” We deny Appellants’ Motion
for Ruling as moot and grant appellants’ Request for Extension of Time.

       Appellants’ brief is due June 3, 2021.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                      Acting individually


Date: May 4, 2021